EXAMINER’S COMMENT
                                
Information Disclosure Statements
The first IDS submitted 06/20/2022 that contains only US patents has been considered.
The second IDS submitted 06/20/2022 has not been considered; content of the second IDS was not retrievable.

                                                        Allowed Claims
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484